Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 8/17/2022 regarding application 17/065,082 filed on 10/7/2020.  
2. 	Claims 2-22 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



6.	Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Patent Application Publication 2006/0155920, hereinafter referred to as Smith), and in view of Blandy et al. (US Patent Application Publication 2004/0078381, hereinafter Blandy).
As to claim 2, Smith teaches A memory controller [memory controller, figure 1A, 19; Blandy also teaches this limitation – processor, figure 10, 1000] comprising: 
a first port to couple to nonvolatile memory having a plurality of erase units, each erase unit including nonvolatile access units, specified by respective nonvolatile-access-unit addresses, to store data over time, the data stored over time including eldest data [as shown in figure 1A, where an array interface logic (27) is coupled to a plurality of flash memory units (11 and 13); as shown in figures 8 and 11; … The metablock is identified by a host logical block address as a destination for programming and reading data.  Similarly, all blocks of a metablock are erased together.  The controller in a memory system operated with such large blocks and/or metablocks performs a number of functions including the translation between logical block addresses (LBAs) received from a host, and physical block numbers (PBNs) within the memory cell array.  Individual pages within the blocks are typically identified by offsets within the block address.  Address translation often involves use of intermediate terms of a logical block number (LBN) and logical page … The unchanged sectors are usually also copied from the original to the new metablock, as part of the same programming operation, to consolidate the data. Alternatively, the unchanged data may remain in the original metablock until later consolidation with the updated data into a single metablock again. Operations to consolidate current data to a new block and erase a block containing only obsolete data are generally referred to as "garbage collection" operations (¶ 0010-0011); In the examples the number of valid pages in one of the update streams (SPB) has been optionally limited to one. This is enough to illustrate the principle, but it should be noted, that more than one page can be stored in SPB, where more information (older Write-pointers for example) need to be analysed in order to find the latest written sectors (¶ 0143); it is noted that when data is stored overcome, the age of each piece of data corresponds to the time when it is stored, and the data that is stored the earliest is the eldest data, and there would always be an eldest data. When a plurality of data is stored at the same time, they would all be considered the eldest data. The important pint is that there would always be an eldest data among all the stored data, depending on the time when each piece data is stored; Blandy also teaches this limitation –  as shown in figure 10, where the processor (1000) is connected to the main memory (1020) via a host-to-PCI bridge (1015); as shown in figure 7, 700 and 750, where data is written into contiguous regions while other regions are free; also see figures 8-9];
a second port to couple to a volatile memory having volatile access units, each volatile access unit specified by a respective volatile-access-unit address [as shown in figure 1A, where a bus is connected to the RAM (25); A typical controller 19 includes a microprocessor 21, a read-only-memory (ROM) 23 primarily to store firmware and a buffer memory (RAM) 25 primarily for the temporary storage of user data either being written to or read from the memory chips 11 and 13 … (¶ 0093); Blandy also teaches this limitation – level 2 cache, figure 10, 1010];
a head register to store, as a head nonvolatile address, the nonvolatile-access-unit address of a next one of the nonvolatile access units to receive write data [data is written and recorded in the memory in a sequential order, hence the address where the earliest/eldest data is located represents a tail register -- as shown in figures 8-23, for example, in figure 8, the address immediately following X+3 is the corresponding head register; In a preferred embodiment, a write pointer that points to the first empty location in a block will indicate how full the block is … The write pointer is an update-block write pointer that gives the address of the location for the next write in the update block at the time the write pointer is saved in the scratch pad block … (¶ 0028-0030); The priority information is being saved with the write data every time the latter in STREAM 0 is being recorded onto the block 32. In the preferred embodiment, the priority information is a write pointer 40 that points to the next empty location (i.e., the address of the next recording location) in the first block 22 … (¶ 0195-0199);
Blandy also teaches this limitation – as shown in figures 7-9, 700, 750, 800, 850, 900, 950, where each contiguous written region is defined by an upper/head and a lower/tail addresses;  … The pointer to the next region continues to be updated until all regions have been incrementally compacted, at which point incremental compaction is turned off (in an alternative embodiment, the pointer is reset to point back to the first region to restart the incremental compaction cycle) (¶ 0032)]; and 
a tail register to store, as a tail nonvolatile address, the nonvolatile-access-unit address of one of the nonvolatile access units in the one of the erase units storing the eldest data [data is written and recorded in the memory in a sequential order, hence the address where the earliest/eldest data is located represents a tail register -- as shown in figures 8-23, for example, in figure 8, the address storing X is the corresponding tail register; FIG. 27B illustrates another example of the sequential ordering of updating data being maintained by employing an update block in conjunction with a scratch pad block, according to a preferred embodiment of the invention (¶ 0070); FIG. 31B illustrates another embodiment of keeping track of the recording order when the writes are recorded over two blocks (¶ 0075); One important feature and advantage of the invention is that sequential order of update sectors in the update block is maintained during a series of separate host writes of sequential logical sectors, unlike the example shown in FIG. 25. This will be evident from the example illustrated in FIG. 27B … (¶ 0168-0169); FIG. 30 illustrates a conventional case of writing a sequence of input data to a block. The nonvolatile memory block 22 is organized such that it is filled in a definite order. It is shown schematically as filling from the top. Thus, successive write of segments of data "A", "B", "C" and "A'" are laid down in the block sequentially … (¶ 0192);
Blandy also teaches this limitation – as shown in figures 7-9, 700, 750, 800, 850, 900, 950, where each contiguous written region is defined by an upper/head and a lower/tail addresses;  … The pointer to the next region continues to be updated until all regions have been incrementally compacted, at which point incremental compaction is turned off (in an alternative embodiment, the pointer is reset to point back to the first region to restart the incremental compaction cycle) (¶ 0032)], the head register and the tail register defining between them a group of valid data and invalid data, wherein the group includes the eldest data [as shown in figures 24-27, and 33-35, where data may be valid, obsolete/invalid, or erased/empty/free; Operations to consolidate current data to a new block and erase a block containing only obsolete data are generally referred to as "garbage collection" operations … (¶ 0011); In host write #3, the command is to write LS6' and LS7'. These are written to P2, which is the next empty page in the update block, at the third and fourth slots respectively. The first and second slots are padding with valid data such as LS4 and LS5. … It can be seen that the update block is used inefficiently with much padding and dead spaces while trying to maintain sector alignment within each once-programmable page. An undesirable feature is that even if the host writes sequentially (sector 10, then 11 in two separate write commands) the update block stops being sequential, and cannot become intact, as it has some obsolete data (¶ 0146-0148); FIG. 30 illustrates a conventional case of writing a sequence of input data to a block. The nonvolatile memory block 22 is organized such that it is filled in a definite order. It is shown schematically as filling from the top. Thus, successive write of segments of data "A", "B", "C" and "A'" are laid down in the block sequentially … (¶ 0192);
the memory controller to compare the head nonvolatile address with the tail nonvolatile address to initiate a garbage-collection process that erases the eldest data [garbage operation is triggered when the amount/size of unused/erased/free space is not enough to accommodate new data -- as shown in figures 8-23, for example, in figure 8, the space between X and X+3 determines the size of used data area, which in turn provides information whether there is sufficient unused/erased/free space to store new data; … Over time, as a result of host data files being re-written and updated, many blocks can end up with a relatively few number of its pages containing valid data and remaining pages containing data that is no longer current. In order to be able to efficiently use the data storage capacity of the array, logically related data pages of valid data are from time-to-time gathered together from fragments among multiple blocks and consolidated together into a fewer number of blocks. This process is commonly termed " garbage collection" (¶ 0011); … The block containing the original and now invalid data is then erased either immediately or as part of a later garbage collection operation, and then placed into the erased block pool … (¶ 0018); 
Blandy more expressively teaches this limitation -- as shown in figures 7-9, 700, 750, 800, 850, 900, 950, where each contiguous written region is defined by an upper/head and a lower/tail addresses; In addition to freeing unreferenced objects, a garbage collector may also combat heap fragmentation. Heap fragmentation occurs through the course of normal program execution. New objects are allocated, and unreferenced objects are freed such that free portions of heap memory are left in between portions occupied by live objects. Requests to allocate new objects may have to be filled by extending the size of the heap even though there is enough total unused space in the existing heap. This will occur if there is not enough contiguous free heap space available into which the new object will fit … (¶ 0006); An additional challenge of a garbage-collected heap is that it periodically needs to be compacted in order to combat heap fragmentation … The movement of objects results in larger contiguous blocks of free space that can be used to store additional (i.e., new) objects … (¶ 0010);
… A determination is made as to whether enough space was freed up during the sweep to satisfy the request that triggered the garbage collection event (decision 460). If enough space was not freed up, decision 460 branches to "no" branch 482 whereupon the incremental compaction flag is turned off (step 485) and the entire heap is compacted (step 490). Processing thereafter ends at 495 (¶ 0050); … The slide, or shift, amount is determined by subtracting the amount of free space that precedes the object from the object's starting location. The pointer is then moved to the next object or free space (step 645) … (¶ 0061)].
Regarding claim 2, Smith teaches performing garbage collection operations [garbage operation is triggered when the amount/size of unused/erased/free space is not enough to accommodate new data -- as shown in figures 8-23, for example, in figure 8, the space between X and X+3 determines the size of used data area, which in turn provides information whether there is sufficient unused/erased/free space to store new data; … Over time, as a result of host data files being re-written and updated, many blocks can end up with a relatively few number of its pages containing valid data and remaining pages containing data that is no longer current. In order to be able to efficiently use the data storage capacity of the array, logically related data pages of valid data are from time-to-time gathered together from fragments among multiple blocks and consolidated together into a fewer number of blocks. This process is commonly termed " garbage collection" (¶ 0011); … The block containing the original and now invalid data is then erased either immediately or as part of a later garbage collection operation, and then placed into the erased block pool … (¶ 0018)], but does not expressively teach comparing the head and tail registers to initiate a garbage collection.
However, Blandy specifically teaches determining the size/amount of free/used regions to find out if there is enough free area to store new data, where determining the size/amount of a free/used area is accomplished by the difference of the upper/head and lower/tail address [as shown in figures 7-9, 700, 750, 800, 850, 900, 950, where each contiguous written region is defined by an upper/head and a lower/tail addresses; In addition to freeing unreferenced objects, a garbage collector may also combat heap fragmentation. Heap fragmentation occurs through the course of normal program execution. New objects are allocated, and unreferenced objects are freed such that free portions of heap memory are left in between portions occupied by live objects. Requests to allocate new objects may have to be filled by extending the size of the heap even though there is enough total unused space in the existing heap. This will occur if there is not enough contiguous free heap space available into which the new object will fit … (¶ 0006); An additional challenge of a garbage-collected heap is that it periodically needs to be compacted in order to combat heap fragmentation … The movement of objects results in larger contiguous blocks of free space that can be used to store additional (i.e., new) objects … (¶ 0010);
… A determination is made as to whether enough space was freed up during the sweep to satisfy the request that triggered the garbage collection event (decision 460). If enough space was not freed up, decision 460 branches to "no" branch 482 whereupon the incremental compaction flag is turned off (step 485) and the entire heap is compacted (step 490). Processing thereafter ends at 495 (¶ 0050); … The slide, or shift, amount is determined by subtracting the amount of free space that precedes the object from the object's starting location. The pointer is then moved to the next object or free space (step 645) … (¶ 0061)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to compare an upper/head and a tail/tail pointers to determine the size/amount of free/used regions and to initiate a garbage collection if there is not enough free areas to store new data, as demonstrated by Blandy, and to incorporate it into the existing scheme disclosed by Smith, in order to perform garbage collection only if necessary.
As to claim 3, Smith in view of Blandy teaches The memory controller of claim 2, wherein the valid data are marked as valid page entries and the invalid data are marked as invalid page entries [Smith -- as shown in figures 24-27, and 33-35, where data may be valid, obsolete/invalid, or erased/empty/free; Operations to consolidate current data to a new block and erase a block containing only obsolete data are generally referred to as "garbage collection" operations … (¶ 0011); In host write #3, the command is to write LS6' and LS7'. These are written to P2, which is the next empty page in the update block, at the third and fourth slots respectively. The first and second slots are padding with valid data such as LS4 and LS5. … It can be seen that the update block is used inefficiently with much padding and dead spaces while trying to maintain sector alignment within each once-programmable page. An undesirable feature is that even if the host writes sequentially (sector 10, then 11 in two separate write commands) the update block stops being sequential, and cannot become intact, as it has some obsolete data (¶ 0146-0148)].
As to claim 4, Smith in view of Blandy teaches The memory controller of claim 3, wherein the valid page entries and invalid page entries are contiguous [Smith -- as shown in figures 24-27, and 33-35, where data may be valid, obsolete/invalid, or erased/empty/free; Operations to consolidate current data to a new block and erase a block containing only obsolete data are generally referred to as "garbage collection" operations … (¶ 0011); In host write #3, the command is to write LS6' and LS7'. These are written to P2, which is the next empty page in the update block, at the third and fourth slots respectively. The first and second slots are padding with valid data such as LS4 and LS5. … It can be seen that the update block is used inefficiently with much padding and dead spaces while trying to maintain sector alignment within each once-programmable page. An undesirable feature is that even if the host writes sequentially (sector 10, then 11 in two separate write commands) the update block stops being sequential, and cannot become intact, as it has some obsolete data (¶ 0146-0148)].
As to claim 5, Smith in view of Blandy teaches The memory controller of claim 2, wherein the memory controller wear levels the writes to the nonvolatile memory without a counter to track writes to the erase units [Smith -- A scratch pad block may be a designated block in the memory array. A fixed physical location may be chosen as the scratch pad block. However, this may result in uneven wear of the memory array. Alternatively, the designated block may be changed from time to time so that as the scratch pad block becomes filled with obsolete data, another erase block is chosen as the scratch pad block. In this case, data structures used by the memory controller may identify the location of the scratch pad block or the designated scratch pad block may be marked so that if the controller scans the erase blocks of the memory array it may determine which erase block is the scratch pad block … (¶ 0129)].
As to claim 6, Smith in view of Blandy teaches The memory controller of claim 2, wherein the nonvolatile access units are pages of flash memory [Smith -- as shown in figures 1A, 2, 4 and 5].
As to claim 7, Smith in view of Blandy teaches The memory controller of claim 2, the memory controller to maintain an address translation table mapping the volatile-access-unit addresses to the nonvolatile-access-unit addresses [Smith – … The controller in a memory system operated with such large blocks and/or metablocks performs a number of functions including the translation between logical block addresses (LBAs) received from a host, and physical block numbers (PBNs) within the memory cell array. Individual pages within erase blocks are typically identified by offsets within the block address. Address translation often involves use of intermediate terms of a logical block number (LBN) and logical page. In a memory system using metablocks, the metablock may be the effective minimum unit of erase of the memory array … (¶ 0010)].
As to claim 8, Smith in view of Blandy teaches The memory controller of claim 7, the memory controller to maintain a second address translation table mapping the nonvolatile-access-unit addresses to the volatile-access-unit addresses [Smith – … Zones are primarily used to simplify address management such as logical to physical translation, resulting in smaller translation tables, less RAM memory needed to hold these tables, and faster access times to address the currently active region of memory, but because of their restrictive nature can result in less than optimum wear leveling (¶ 0013)].
As to claim 9, Smith in view of Blandy teaches The memory controller of claim 2, the memory controller to store table entries that identify ones of the nonvolatile access units that include valid data and others of the nonvolatile access units that include invalid data [Smith -- as shown in figures 24-27, and 33-35, where data may be valid, obsolete/invalid, or erased/empty/free; Operations to consolidate current data to a new block and erase a block containing only obsolete data are generally referred to as "garbage collection" operations … (¶ 0011); In host write #3, the command is to write LS6' and LS7'. These are written to P2, which is the next empty page in the update block, at the third and fourth slots respectively. The first and second slots are padding with valid data such as LS4 and LS5. … It can be seen that the update block is used inefficiently with much padding and dead spaces while trying to maintain sector alignment within each once-programmable page. An undesirable feature is that even if the host writes sequentially (sector 10, then 11 in two separate write commands) the update block stops being sequential, and cannot become intact, as it has some obsolete data (¶ 0146-0148)].
As to claim 10, Smith in view of Blandy teaches The memory controller of claim 2, the memory controller to change the head nonvolatile address for every write to one of the nonvolatile access units [Smith -- data is written and recorded in the memory in a sequential order, hence the address where the earliest/eldest data is located represents a tail register -- as shown in figures 8-23, for example, in figure 8, the address immediately following X+3 is the corresponding head register; In a preferred embodiment, a write pointer that points to the first empty location in a block will indicate how full the block is … The write pointer is an update-block write pointer that gives the address of the location for the next write in the update block at the time the write pointer is saved in the scratch pad block … (¶ 0028-0030); The priority information is being saved with the write data every time the latter in STREAM 0 is being recorded onto the block 32. In the preferred embodiment, the priority information is a write pointer 40 that points to the next empty location (i.e., the address of the next recording location) in the first block 22 … (¶ 0195-0199)].
As to claim 11, Smith in view of Blandy teaches The memory controller of claim 10, the memory controller to increment or decrement the head nonvolatile address for every write to the nonvolatile memory [Smith -- data is written and recorded in the memory in a sequential order, hence the address where the earliest/eldest data is located represents a tail register -- as shown in figures 8-23, for example, in figure 8, the address immediately following X+3 is the corresponding head register; In a preferred embodiment, a write pointer that points to the first empty location in a block will indicate how full the block is … The write pointer is an update-block write pointer that gives the address of the location for the next write in the update block at the time the write pointer is saved in the scratch pad block … (¶ 0028-0030); The priority information is being saved with the write data every time the latter in STREAM 0 is being recorded onto the block 32. In the preferred embodiment, the priority information is a write pointer 40 that points to the next empty location (i.e., the address of the next recording location) in the first block 22 … (¶ 0195-0199)].
As to claim 12, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to "As to claim 9" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to "As to claim 10" presented earlier in this Office Action for details.
As to claim 21, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to "As to claim 11" presented earlier in this Office Action for details.
As to claim 22, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.

Conclusion
7.	Claims 2-22 are rejected as explained above. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
October 23, 2022